                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON                            :
                                          :         CIVIL ACTION
                  Petitioner,             :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :         No. 01-6049
                                          :
                  Respondents.            :
_________________________________________ :

                                      ORDER
        AND NOW, this 8th day of March, 2021, it is hereby ORDERED that Petitioner’s

“Motion for Order Authorizing Payment for Witness Travel” (ECF No. 224) is DENIED as

moot.

                                       BY THE COURT:


                                       _/s/ Mitchell S. Goldberg ______
                                       MITCHELL S. GOLDBERG, J.




                                          1
